EXHIBIT 10.26

 

SHARE PUT AND DIVIDEND GUARANTEE AGREEMENT

 

THIS SHARE PUT AND DIVIDEND GUARANTEE AGREEMENT is dated the 27th day of June,
2003,

 

BETWEEN:

 

ENBRIDGE INC. (“Enbridge”), a corporation incorporated under the federal laws of
Canada

 

-and-

 

QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC. (“Quantum”), a
company incorporated under the laws of Delaware

 

(together, the “Parties”).

 

RECITALS

 

A.   Enbridge owns 1,000,000 Cumulative Redeemable Convertible Preferred Shares,
Series 2 in Global Thermoelectric Inc. (“Global”).

 

B.   Pursuant to a combination agreement dated April 8, 2003 between Quantum and
Global, as amended (the “Combination Agreement”), Quantum proposes to acquire
all of Global’s outstanding common shares by way of plan of arrangement.
Enbridge will maintain its holding of the Preferred Shares (as defined below).

 

C.   Subject to the closing of the transactions contemplated by the Combination
Agreement, the Parties have agreed that Enbridge shall be guaranteed certain
dividend payments on the Preferred Shares and shall have the right to require
Quantum to purchase the Preferred Shares. This share put and dividend guarantee
agreement creates such rights and sets forth the terms and conditions under
which the dividends shall be paid and the Put (as defined below) may be
exercised.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which each Party acknowledges, the Parties agree as set forth below.

 

ARTICLE 1

DEFINITIONS AND PRINCIPLES OF INTERPRETATION

 

1.1   Definitions.

 

The following words and phrases when capitalized shall have the following
meanings.



--------------------------------------------------------------------------------

“accrued and unpaid dividends” has the meaning contained in the terms of the
Preferred Shares attached as Schedule A to the Articles of Amendment of the
Global Restated Articles of Incorporation.

 

“Agreement” means this share put and dividend guarantee agreement.

 

“Balance Sheet” means the unaudited balance sheet of Quantum prepared by Quantum
at each month-end.

 

“Business Day” means a day other than a day which is a Saturday, Sunday or a
statutory holiday, on which chartered banks in Calgary, Alberta are open for
business.

 

“Cash Equivalent” means: (i) direct obligations issued by or unconditionally
guaranteed by the Government of the United States of America, Canada, any state
of the United States or any province or territory of Canada or any political
subdivision thereof; (ii) commercial paper maturing no more than one year from
the date of creation thereof and at the time of acquisition having a rating of
at least A-1 from Standard & Poor’s Rating Group, a division of McGraw Hill,
Inc. or a rating of at least P-1 from Moodys Investors Services, Inc.; and (iii)
investments in time deposit accounts, term deposit accounts, money market
deposit accounts, certificates of deposit or bankers acceptances maturing within
one year from the date of acquisition thereof issued by any bank recognized
under the laws of the United States of America or and state thereof or Canada or
any province or territory thereof, having at the date of acquisition thereof
combined capital and a surplus of not less than $750,000,000 (U.S.).

 

“Change of Control of Quantum” means the purchase or acquisition of voting
securities of Quantum and/or securities convertible into or exchangeable or
exercisable for such voting securities as a result of which a person, group of
persons or persons acting jointly or in concert, or persons who are associates
of or affiliated with, within the meaning of the Securities Act (Alberta), or
the employees or shareholders thereof, beneficially owns or exercises control or
direction over voting securities of Quantum and/or securities convertible into
or exchangeable or exercisable for such voting securities such that, assuming
the conversion, exercise or exchange of all such securities, would entitle such
person, group of persons or person acting jointly or in concert to cast 50% plus
one of the votes attached to all voting securities of Quantum; provided however,
that notwithstanding anything herein to the contrary, the consummation of the
transactions contemplated by the Combination Agreement shall not be deemed to
result in a “Change of Control of Quantum”.

 

“Closing” means the closing of the Put contemplated by Section 5.1.

 

“Closing Date” means the date of Closing.

 

“Closing Time” means 10:00 a.m. Calgary time on the Closing Date.

 

“Consolidated Cash Position of Quantum” means that portion of the cash and Cash
Equivalents of Quantum and its consolidated subsidiaries that is not restricted
from payment to Enbridge.



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
the Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement
Act (Canada), the Winding-Up and Restructuring Act (Canada) and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, arrangement, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States of America,
Canada or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

“Effective Date” means the date that the articles of arrangement of Global are
filed, as contemplated in the Combination Agreement.

 

“Insolvency Event” means: the (i) inability of Quantum, Global or any Subsidiary
(as defined in the Securities Act (Alberta)) of Quantum or Global to pay its
debts generally as they become due; (ii) institution by or consent of Quantum,
Global or any Subsidiary of Quantum or Global of or to any proceeding under any
Debtor Relief Law; (iii) making of an assignment for the benefit of creditors by
any of Quantum, Global or any Subsidiary of Quantum or Global or the application
for or consent to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; (iv) appointment (without the application by
or the consent of Quantum, Global or any Subsidiary of Quantum or Global) of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer if such appointment continues undischarged or unstayed for 20 calendar
days; or (v) institution of a proceeding under any Debtor Relief Law relating to
any of Quantum, Global or any Subsidiary of Quantum or Global or to all or any
part of its property, without the consent of such person, if such proceeding
continues undismissed or unstayed for 20 calendar days, or the entering of an
order for relief in any such proceeding.

 

“Obligations” has the meaning set forth in Section 3.1 of this Agreement.

 

“Preferred Shares” means 1,000,000 Cumulative Redeemable Convertible Preferred
Shares, Series 2 in Global and any different number of Preferred Shares
resulting from any subdivision or consolidation thereof, any securities
resulting from any reclassification of the Preferred Shares or any other
securities resulting from any reorganization, amalgamation, arrangement,
consolidation, merger or sale of Global whereby holders of securities of Global
receive securities of Global or another issuer.

 

“Put” has the meaning set forth in Section 2.1 of this Agreement.

 

“Put Price” has the meaning set forth in Section 2.2 of this Agreement.

 

1.2   Expanded Meanings.

 

Unless the context otherwise necessarily requires words used herein importing
the singular number only shall include the plural and vice versa, and words
importing the use of any gender shall include all genders.



--------------------------------------------------------------------------------

1.3   Entire Agreement.

 

This Agreement, together with the other documents to be executed and delivered
pursuant hereto, constitutes the entire agreement between the Parties with
respect to the transactions contemplated hereby and supersedes all other prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties with respect to the transactions contemplated hereby.

 

1.4   Amendment of Agreement.

 

No supplement, modification or waiver or termination of this Agreement shall be
binding unless executed in writing by the Party to be bound thereby.

 

1.5   Waiver.

 

No waiver of any of the provisions of this Agreement shall be valid unless in
writing and no such waiver shall constitute nor be deemed to constitute a waiver
of any other provisions (whether or not similar) nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.

 

1.6   Applicable Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Alberta and the federal laws of Canada applicable therein and
the Parties hereby irrevocably submit to the jurisdiction of the courts of the
Province of Alberta for all matters arising out of or in connection with this
Agreement or any of the transactions contemplated hereby.

 

1.7   Currency.

 

Unless otherwise indicated, all dollar amounts in this Agreement are expressed
in Canadian currency.

 

1.8   Headings and Table of Contents.

 

The division of this Agreement into Articles, Sections, Subsections, and other
subdivisions and the insertion of headings, is for convenience of reference only
and shall not affect or be utilized in the construction or interpretation
hereof. Unless otherwise stated, all references herein to Articles, Sections and
Subsections are to those in this Agreement.

 

1.9   Severability.

 

Any Article, Section, Subsection, or other subdivision or any other provision of
this Agreement which is, is deemed to be, or becomes void, illegal, invalid or
unenforceable shall be severable herefrom and ineffective to the extent of such
voidability, illegality, invalidity or unenforceability, and shall not
invalidate, affect or impair the remaining provisions hereof, which provisions
shall be severable from any void, illegal, invalid or unenforceable Article,
Section, Subsection or other subdivision or provision hereof.



--------------------------------------------------------------------------------

1.10   Time of Essence.

 

Time shall be of the essence in this Agreement.

 

ARTICLE 2

PUT

 

2.1   Put.

 

Subject to the terms and conditions set forth herein, from and after the
Effective Date, Quantum hereby irrevocably agrees, to the extent permitted by
law, to purchase the Preferred Shares from Enbridge for the Put Price (the
“Put”) upon exercise of the Put by Enbridge. The Put may be exercised by
Enbridge in the whole, but not in part, and shall expire on the fourth
anniversary of the Effective Date.

 

2.2   Put Price.

 

The price of the Put to be paid by Quantum to Enbridge upon exercise of the Put
is an aggregate amount of $15 million plus any accrued and unpaid dividends to
Closing (the “Put Price”), subject to any adjustment that may occur pursuant to
Section 3.1.

 

2.3   Exercise of Put.

 

  (a)   Enbridge is entitled to exercise the Put:

 

  (i)   at any time during the period commencing on the Effective Date and
ending on the third anniversary of the Effective Date if,

 

  (A)   Quantum or Global is the subject of an Insolvency Event, or

 

  (B)   a Change of Control of Quantum occurs;

 

  (ii)   at any time during the period commencing on the first anniversary of
the Effective Date and ending on the third anniversary of the Effective Date if
the Consolidated Cash Position of Quantum is at any month-end during such period
as shown on the Balance Sheet less than $25 million; and

 

  (iii)   at any time during the period commencing on the third anniversary of
the Effective Date and ending on the fourth anniversary of the Effective Date.

 

  (b)   If at any time during the periods set forth in Subsection 2.3(a)(i),
2.3(a)(ii) and 2.3(a)(iii), Quantum reasonably believes that it is, or is about
to become, subject to an Insolvency Event, Change of Control or that its
Consolidated Cash Position may be less than $25 million, Quantum shall forthwith
provide written notice to Enbridge of such belief.

 

  (c)   Enbridge shall exercise the Put by providing written notice to Quantum.



--------------------------------------------------------------------------------

ARTICLE 3

DIVIDEND GUARANTEE

 

3.1   Dividend Guarantee.

 

For so long as Enbridge holds the Preferred Shares, Quantum hereby
unconditionally guarantees the obligation of Global, to the extent permitted by
law, to pay to the holder of the Preferred Shares an amount equivalent to:

 

  (a)   the payment in cash of a minimum aggregate amount of $500,000 in
dividends on an annual basis by Global to Enbridge regardless of whether Global
has declared such dividends (reduced by the amount of any dividends paid by
Global pursuant to Subsection 3.1(b) hereto); and

 

  (b)   the payment in cash of any dividend on the Preferred Shares, as and when
declared by the board of directors of Global under the terms of the Preferred
Shares;

 

       (together the “Obligations”).

 

Quantum acknowledges that Enbridge shall be entitled to make demand upon Quantum
at any time if Global fails to meet the Obligations. Furthermore, in the event
that Global fails to meet the Obligations and Quantum makes such payment as a
result of this guarantee, the amount actually received by Enbridge shall be
deducted from the Put Price. Quantum acknowledges that this guarantee is
irrevocable. Any payments made under this Article 3 shall, to the extent such
payments are made by Quantum, satisfy the obligation of Global to make such
dividend payments under the terms of the Preferred Shares.

 

3.2   Quantum’s Obligations.

 

Quantum’s guarantee of the Obligations made in Section 3.1 is absolute and
unconditional, shall remain in force until Enbridge no longer holds any of the
Preferred Shares, and shall not be released or discharged for any reason
whatsoever, including without limitation:

 

  (a)   Enbridge’s waiver of Quantum’s performance of any of the Obligations or
Quantum’s default under this Agreement;

 

  (b)   the extension of time for payment or performance of any of the
Obligations;

 

  (c)   any transfer or assignment of the guarantee granted pursuant to Section
3.1;

 

  (d)   the release or discharge of Quantum from the performance of any of the
Obligations by operation of law or otherwise;

 

  (e)   the voluntary or involuntary liquidation, dissolution, sale or other
disposition of all or substantially all the assets and liabilities, or the
voluntary or involuntary receivership, insolvency, bankruptcy, assignment for
the benefit of creditors,



--------------------------------------------------------------------------------

       reorganization or other similar proceeding affecting Quantum, or the
disaffirmance of this Agreement in any such proceeding; and

 

  (f)   any merger, amalgamation, arrangement, consolidation or other
reorganization to which Quantum or any related entity is a party, or any direct
or indirect sale or disposition of Quantum’s or Global’s assets or Quantum’s
direct or indirect ownership interest in Global.

 

ARTICLE 4

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

4.1   Representations and Warranties of Enbridge.

 

Enbridge represents, warrants and covenants to and with Quantum, and
acknowledges that Quantum is specifically relying on all and each of such
representations, warranties and covenants notwithstanding any investigation made
by or on behalf of Quantum, as set forth below.

 

  (a)   Corporate Standing—Enbridge is duly organized and validly subsisting
under the laws of Canada.

 

  (b)   Power and Authority—Enbridge has all requisite power, authority and
approvals to enter into this Agreement and to perform all of its obligations
hereunder, and this Agreement has been duly executed and delivered by Enbridge,
and constitutes legal, valid and binding obligations of Enbridge enforceable
against Enbridge in accordance with its terms, subject to bankruptcy, insolvency
and other similar laws affecting creditors’ rights generally, and to general
principles of equity.

 

  (c)   Execution and Delivery—The execution and delivery of this Agreement and
each of the instruments to be delivered at Closing by Enbridge and the
completion by Enbridge of the transactions contemplated by this Agreement do not
and will not violate or conflict with any provision of governing documents of
Enbridge, any statute, rule or regulation applicable to it, any judgment, decree
or order applicable to it or any agreement or instrument to which it is a party
or by which it is bound.

 

  (d)   Title to Preferred Shares—Enbridge is and will at the Closing Time be
the sole and beneficial and registered owner of all of the Preferred Shares,
with good and marketable title thereto.

 

  (e)   Encumbrances—The Preferred Shares are and will at the Closing Time be
free of all liens, mortgages, charges, security interests, pledges, demands,
pre-emptive rights, encumbrances or other adverse claims of any kind whatsoever.

 

  (f)   Investment Representations—

 

  (i)   Enbridge is an “accredited investor” within the meaning of Rule 501
promulgated under the U.S. Securities Act of 1933, as amended (the



--------------------------------------------------------------------------------

       “Act”), and has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of this Agreement
and in the shares of Quantum common stock that may be issued upon the conversion
of the Preferred Shares and has the ability to bear the economic risks of its
investment.

 

  (ii)   Enbridge acknowledges that the Put and the shares of Quantum common
stock to be issued upon conversion of the Preferred Shares, if the issuance or
resale thereof is unregistered under the Act (subject to the obligations of
Quantum under Subsection 4.4(b) of this Agreement), are “restricted securities”
under the United States federal securities laws and are being acquired solely
for the account of Enbridge for investment and not as a nominee or agent for any
other party, and not with a view to the resale or distribution of any part
thereof, and that Enbridge will not offer, sell or otherwise dispose of this Put
or any shares of Quantum common stock to be issued upon conversion of the
Preferred Shares except under circumstances that will not result in a violation
of the Act or any applicable securities law of the United States or Canada.

 

  (iii)   Enbridge represents and warrants that (i) it is domiciled and has its
principal place of business outside the United States; (ii) it is not a U.S.
Person, as defined under Rule 902(k)(2) of Regulation S promulgated under the
Act, and is not acquiring the securities for the account or benefit of any U.S.
Person; (iii) it is not a “distributor” (as defined in Regulation S) or a
“dealer” (as defined in the Act); (iv) at the time of being offered and having
entered into terms that relate to this Agreement, and receiving the Put, it was
located outside the United States; and (v) upon exercising the Put, it will be
located outside the United States.

 

4.2   Covenants of Enbridge.

 

Enbridge covenants with Quantum as set forth below.

 

  (a)   Resignations—If applicable, at the Closing Time, Enbridge shall use
reasonable commercial efforts to cause its representatives on the boards of
directors of Global and Quantum to submit their written resignations, effective
as of the Closing Time.

 

  (b)   Consent—As of the date hereof, Enbridge shall use reasonable commercial
efforts to cause its representatives on the boards of directors of Global and
Quantum to consent to being named in any applicable disclosure documents
required to be filed by applicable law, and to provide to Global and Quantum as
soon as reasonably practicable biographical information about the Enbridge
representatives for any required filings.



--------------------------------------------------------------------------------

  (c)   Representations and Warranties—Enbridge shall take all actions within
its control to ensure that the representations and warranties of Enbridge in
this Agreement are true and correct at the Closing Time.

 

  (d)   Conditions of Closing—Enbridge shall use its reasonable commercial
efforts to cause all of the conditions for the benefit of Quantum or Enbridge to
be fulfilled by the Closing Time.

 

4.3   Representations and Warranties of Quantum.

 

Quantum represents and warrants to Enbridge, and acknowledges that Enbridge is
specifically relying on all and each of such representations and warranties
notwithstanding any investigation made by or on behalf of Enbridge, as set forth
below.

 

  (a)   Corporate Standing—Quantum is duly organized and validly subsisting
under the laws of Delaware.

 

  (b)   Power and Authority—Quantum has all requisite power, authority and
approvals to enter into this Agreement and to perform all of its obligations
hereunder, and this Agreement has been duly executed and delivered by Quantum,
and constitutes legal, valid and binding obligations of Quantum enforceable
against Quantum in accordance with its terms, subject to bankruptcy, insolvency
and other similar laws affecting creditors’ rights generally, and to general
principles of equity.

 

  (c)   Execution and Delivery—The execution and delivery of this Agreement and
each of the instruments to be delivered at Closing by Quantum and the completion
by Quantum of the transactions contemplated by this Agreement do not and will
not violate or conflict with any provision of governing documents of Quantum,
any statute, rule or regulation applicable to it, any judgment, decree or order
applicable to it or any agreement or instrument to which it is a party or by
which it is bound.

 

4.4   Covenants of Quantum.

 

Quantum covenants with Enbridge as set forth below.

 

  (a)   Board Representation—

 

  (i)   subject to Subsection 4.2(b), to appoint on the Effective Date one
Enbridge representative to the board of directors of Global, the name of such
representative to be provided by Enbridge to Global within two Business Days of
the date hereof; and

 

  (ii)   thereafter, for so as long as Enbridge holds the Preferred Shares,
continue to cause a representative of Enbridge to be appointed to the board of
directors of Global; provided, however, that Enbridge shall have the right



--------------------------------------------------------------------------------

       from time to time to change its one representative on the board of
directors of Global;

 

  (iii)   subject to Subsection 4.2(b), to appoint on the Effective Date one
Enbridge representative to the board of directors of Quantum, the name of such
representative to be provided by Enbridge to Quantum within two Business Days of
the date hereof; and

 

  (iv)   thereafter, for so long as Enbridge holds the Preferred Shares,
nominate one individual of Enbridge’s choice to the proposed slate of directors
to be presented to the Quantum stockholders for election upon the expiration of
the term of such Enbridge representative.

 

  (A)   Quantum shall request from Enbridge the name of its nominee in
sufficient time prior to each meeting of shareholders of Quantum so that the
nominee’s name will be included in the management slate of directors proposed by
Quantum. Further, if the Enbridge nominee should resign from the board of
directors of Quantum, the vacancy thereby created shall be filled by the
appointment of another Enbridge nominee.

 

  (B)   For so long as Enbridge holds the Preferred Shares, in the event that
Enbridge’s nominee director to the board of directors of Quantum is not elected
to hold the office of director at a meeting of shareholders of Quantum, Enbridge
shall, at any time when it does not have a director on the board of directors of
Quantum, have the right to have a representative designated by it to receive
timely notice of and attend any and all meetings of the board (subject to
confidentiality restrictions reasonably imposed by the chairman of the board or
as required under applicable securities laws) and to receive copies of any and
all materials sent to board members.

 

Quantum shall compensate and indemnify Enbridge’s nominee for the board of
directors of Quantum and Global to the full extent that each and every other
director of Quantum and Global is compensated and indemnified.

 

(b)   Registration Statements—Subject to the conditions set forth in Section 7.8
of the Combination Agreement, Enbridge shall be able to, for its own benefit,
rely on Quantum’s covenant contained in Subsection 7.8(a) of the Combination
Agreement.

 

(c)   Dividends—Quantum shall cause Global to declare and pay to Enbridge a cash
dividend of $500,000 on June 30 of each year, commencing in 2004, subject to
applicable law.



--------------------------------------------------------------------------------

  (d)   Representations and Warranties—Quantum shall take all actions within its
control to ensure that the representations and warranties of Quantum in this
Agreement are true and correct at the Closing Time.

 

  (e)   Conditions of Closing—Quantum shall use its reasonable commercial
efforts to cause all of the conditions for the benefit of Enbridge or Quantum to
be fulfilled at or before Closing Time.

 

ARTICLE 5

CLOSING

 

5.1   Closing.

 

The Closing shall take place five business days after the day on which
notification has been provided to Quantum pursuant to Subsection 2.3(c), unless
otherwise agreed to in writing by the Parties.

 

5.2   Place of Closing.

 

The Closing shall take place at the Closing Time at the offices of Enbridge or
at such other place as may be agreed upon by the Parties.

 

5.3   Deliveries of Enbridge at Closing.

 

At the Closing Time and at the place of Closing, Enbridge shall deliver to
Quantum:

 

  (a)   one or more share certificates representing the Preferred Shares, duly
endorsed for transfer to Quantum;

 

  (b)   if applicable, written resignations of its representatives on the boards
of directors of Quantum and Global; and

 

  (c)   any other documents necessary for Closing.

 

5.4   Deliveries of Quantum at Closing.

 

  (a)   At the Closing Time and at the place of Closing, Quantum shall deliver
to Enbridge:

 

  (i)   a certified cheque, bank draft or wire transfer in immediately available
funds in Calgary, Alberta in an aggregate amount equal to the Put Price and
payable to Enbridge at Closing; and

 

  (ii)   any other documents necessary for Closing.

 

  (b)   In the event that the Parties agree that the Put Price shall be
delivered by wire transfer, as contemplated in Subsection 5.4(a)(i), Enbridge
shall provide to Quantum at least two days prior to Closing written instructions
as to the financial institution and account numbers(s) to where the wire
transfer shall be directed.



--------------------------------------------------------------------------------

5.5   Enbridge’s Conditions Precedent.

 

The obligation of Enbridge to complete the transactions contemplated herein is
notwithstanding anything to the contrary contained in this Agreement, subject to
the following conditions which are for the exclusive benefit of Enbridge to be
performed or fulfilled on or prior to the Closing or as otherwise specified.

 

  (a)   Quantum shall have complied with its obligations under Section 5.4.

 

  (b)   All of the terms, covenants, agreements and conditions of this Agreement
for the benefit of Enbridge to be complied with or performed by Quantum on or
before the Closing shall have been complied with or performed to the reasonable
satisfaction of Enbridge.

 

  (c)   All of the representations and warranties of Quantum set forth in this
Agreement shall be true and correct as at the Closing Time with the same force
and effect as though made at the Closing Time except to the extent affected by
the transactions contemplated by this Agreement.

 

  (d)   Enbridge shall have received all documentation required to be delivered
to Enbridge at or before the Closing Time in accordance with this Agreement.

 

5.6   Quantum’s Conditions Precedent.

 

The obligation of Quantum to complete the transactions contemplated herein is
notwithstanding anything to the contrary contained in this Agreement, subject to
the following conditions which are for the exclusive benefit of Quantum to be
performed or fulfilled on or prior to the Closing or as otherwise specified.

 

  (a)   Enbridge shall have complied with its obligations under Section 5.3.

 

  (b)   All of the terms, covenants, agreements and conditions of this Agreement
for the benefit of Quantum to be complied with or performed by Enbridge on or
before the Closing shall have been complied with or performed to the reasonable
satisfaction of Quantum.

 

  (c)   All of the representations and warranties of Enbridge set forth in this
Agreement shall be true and correct as at the Closing Time with the same force
and effect as though made at the Closing Time except to the extent affected by
the transactions contemplated by this Agreement.

 

  (d)   If applicable, Enbridge’s nominee directors on the boards of directors
of Quantum and Global shall have resigned as directors effective as at the
Closing Time.

 

  (e)   Quantum shall have received all documentation required to be delivered
to Quantum at or before the Closing Time in accordance with this Agreement.



--------------------------------------------------------------------------------

ARTICLE 6

GENERAL

 

6.1   Conditions Precedent to Effectiveness of this Agreement.

 

Other than Subsections 4.2(b) and 4.4(a), this Agreement is subject to Quantum
obtaining any required consent of Global and the completion of the transactions
as contemplated in the Combination Agreement. Should any such consent not be
obtained and the transactions not be completed by September 30, 2003, as
contemplated in the Combination Agreement, this Agreement will become null and
void.

 

6.2   Remedies.

 

Enbridge shall be entitled to specific enforcement of its rights under this
Agreement, to recover damages caused by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law. Each Party
agrees and acknowledges that money damages may not be an adequate remedy for any
breach of the provisions of this Agreement and that the non-breaching Party may
in its sole discretion apply to any court of law or equity of competent
jurisdiction (without posting any bond or other security) for specific
performance and for other injunctive or equitable relief in order to enforce or
prevent violation of the provisions of this Agreement.

 

6.3   Notices.

 

Any notice or other writing required or permitted to be given hereunder or for
the purposes hereof to any Party shall be sufficiently given if delivered
personally or by facsimile to such Party:

 

  (a)   in the case of a notice to Enbridge at:

 

       30th Floor, 425 – 1st Street S.W.

       Calgary, Alberta

       T2P 3L8

       Attention:        Al Monaco, Vice President, Planning & Development

       Facsimile:        (403) 231-5782

 

  (b)   in the case of a notice to Quantum at:

 

       17872 Cartwright Road

       Irvine, California, 92614

       U.S.A.

       Attention:        Alan P. Niedzwiecki, Chief Executive Officer

       Facsimile:        (949) 474-3086

 

or at such other address as the Party to whom such writing is to be given shall
have last notified the Party giving the same in the manner provided in this
Section 6.3. Any notice delivered, including any notice provided by facsimile,
to the Party to whom it is addressed hereinbefore shall be deemed to have been
given and received on the day it is so delivered at such address,



--------------------------------------------------------------------------------

provided that if the notice is delivered after 5:00 p.m. (local time) or if such
day is not a Business Day then the notice shall be deemed to have been given and
received on the Business Day next following such day.

 

6.4   Enurement, Transfer and Assignment.

 

This Agreement shall enure to the benefit of and be binding upon the Parties and
their respective successors, transferees and permitted assigns. This Agreement
shall not be transferred or assigned in whole or in part by Enbridge without the
prior written consent of Quantum and any attempted transfer or assignment
without such consent shall be null and void.

 

6.5   Further Assurances.

 

The Parties shall provide all such reasonable assurances as may be required to
consummate the transactions contemplated hereby, and each Party shall provide
such further documents or instruments required by the other Party as may be
reasonably necessary or desirable to effect the purpose of this Agreement and
carry out its provisions.

 

6.6   Confidentiality.

 

Subject to the prior written consent of Enbridge, which consent shall not be
unreasonably withheld, Enbridge hereby authorizes Quantum to publish or disclose
in any Quantum reports required to be filed under the applicable Canadian
provincial securities laws, the Act or the U.S. Securities Exchange Act of 1934,
as amended, including without limitation, a current report on Form 8-K, a
Schedule 13D or applicable Canadian disclosure forms, if applicable, and any
other applicable laws, its identity and the nature of its commitments,
arrangements and understandings under this Agreement, and to file this Agreement
as an exhibit to such filings as may be required by applicable laws.



--------------------------------------------------------------------------------

6.7   Counterparts.

 

This Agreement may be executed in counterparts and or by facsimile, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of a counterpart by way of facsimile shall
be deemed to be as effective as delivery of an originally executed counterpart.

 

IN WITNESS WHEREOF the Parties have duly executed this Agreement as of the date
first above written.

 

 

ENBRIDGE INC.  

By:

 

/s/    Al Monaco        

--------------------------------------------------------------------------------

   

Name:  Al Monaco

Title:  Vice President, Planning and Development

 

 

By:

 

/s/    Darby J. Wade        

--------------------------------------------------------------------------------

   

Name:  Darby J. Wade

Title:  Vice President and General Counsel

 

 

QUANTUM FUEL SYSTEMS TECHNOLOGIES

WORLDWIDE, INC.

 

By:

 

/s/    Alan Niedzwiecki         

--------------------------------------------------------------------------------

   

Name:  Alan Niedzwiecki

Title:  President and Chief Executive Officer

 

 

By:

 

/s/    W. Brian Olson        

--------------------------------------------------------------------------------

   

Name:  W. Brian Olson

Title:  Chief Financial Officer